UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

meee ttm em em meme meme ee x
UNITED STATES OF AMERICA ;
| : CONSENT PRELIMINARY ORDER
_y.- : OF FORFEITURE/
: MONEY JUDGMENT
GUSTAVO L. VILA,
20 Cr. 495 (VB)
Defendant.
ume meee xX

WHEREAS, on or about September 18, 2020, GUSTAVO L. VILA (the
“Defendant”), was charged in an one-count Information, 20 Cr. 495 (VB) (the “Information”),
with theft of government funds, in violation of Title 18, United States Code, Sections 641 and 2.
(Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section
981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property, real and
personal, that constitutes or is derived from proceeds traceable to the commission of the offense
charged in Count One of the Information, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to the commission of the offense
charged in Count One of the Information;

WHEREAS, on or about October 29, 2020, the Defendant pled guilty to Count One,
pursuant to a plea agreement with the Government, wherein the Defendant admitted the forfeiture
allegation with respect to Count One of the Information and agreed to forfeit, to the United States,
pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28 United States Code,
. Section 2461(c) a sum of money equal to $922,559.84 in United States currency, representing

proceeds traceable to the commission of the offense charged in Count One of the Information;

 
WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $922,559.84 in United States currency representing the amount of proceeds traceable
to the offense charged in Count One of the Information that the Defendant personally obtained;
and.

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence or have been
transferred or sold to, or deposited with, a third party.

ITIS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorney, Sarah Kushner of counsel, and the Defendant, and his counsel, Susanne Brody, Esq.,
that:

1. As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $922,559.84 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, GUSTAVO
L. VILA, and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

 

 
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007, and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
9. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

a
A f Khe fe Coo
oe 10/29/2020

By:

 

Sarah L. Kushner DATE
Assistant United States Attorney

One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2676

GUSTAVO L. VILA

By: LLY . Je (EO / L2IL/
Spe L. Villa DATE

 

 

By: | 5 % (#- Susane 8-7) lo [x»/s>
Saganne Brody, Esq. DATE
Attorney for Defendant

81 Main Street, Suite 300

White Plains, N.Y. 10001
SO ORDERED: —
(UAL { (a |

HONORABLE VINCENT L. BRICCETTI DATE
UNITED STATES DISTRICT JUDGE

 

 
